AIG AIG EXECUTIVE LIABILITY SM Insurance provided by the following member of American International Group, Inc. National Union Fire Insurance Company of Pittsburgh, Pa. A capital stock company POLICY NUMBER: 94-555-75-36 REPLACEMENT OF POLICY NUMBER: 00-300-73-64 INVESTMENT COMPANY BLANKET BOND DECLARATIONS: Item 1. Name of Insured (herein called Insured): GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS Principal Address: 2 BLVD. STE 600 PLEASANT HILL, CA 94523 Item 2. Bond Period from 12:01 a.m. on December 4, 2008 to 12:01 a.m. on December 4, 2009 the effective date of the termination of cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability - Subject to Section 9, 10, and 12 hereof: Single Loss Single Loss Limit of Liability Deductible Insuring Agreement A – FIDELITY $1,000,000 $NIL Insuring Agreement B – AUDIT EXPENSE $25,000 $5,000 Insuring Agreement C – ON PREMISES $1,000,000 $NIL Insuring Agreement D – IN TRANSIT $1,000,000 $NIL Insuring Agreement E – FORGERY OR ALTERATION $1,000,000 $10,000 Insuring Agreement F – SECURITIES $1,000,000 $10,000 Insuring Agreement G – COUNTERFEIT CURRENCY $1,000,000 $10,000 Insuring Agreement H – STOP PAYMENT $25,000 $5,000 Insuring Agreement I – UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $5,000 1 American International Group, Inc. All rights reserved. Items of Deposit Insuring Agreement J – COMPUTER SYSTEMS $1,000,000 $10,000 Insuring Agreement K – VOICE INITIATED FUNDS TRANSFER $1,000,000 $10,000 Insuring Agreement L – TELEFACSIMILE TRANSFER $1,000,000 $10,000 Insuring Agreement M - UNAUTHORIZED SIGNATURES $25,000 $5,000 If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered – Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A.All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: No exceptions Item 5. The liability of the Underwriter is subject to the terms of the following riders attached thereto: Endorsements #1, #2, #3, #4, #5, #6, #7, & #8 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bond(s) or policy(ies) No.(s) 965-70-46such termination or cancellation to be effective as of the time this bond becomes effective. Premium: $3,029 2 American International Group, Inc. All rights reserved. IN WITNESS WHERE OF, the Insurer has caused this policy to be signed on the Declarations Page by its President, a Secretary and a duly authorized representative. /s/ John L. Doyle /s/ Elizabeth M. Tuck PRESIDENT SECRETARY /s/ John L. Doyle AUTHORIZED REPRESENTATIVE COUNTERSIGNATURE DATE COUNTERSIGNATURE BEECHER CARLSON 7 TIMES SQUARE, SUITE 2102 & 2 NEW YORK, NY 10036 7030722 3 American International Group, Inc. All rights reserved. AIG AIG EXECUTIVE LIABILITY SM Insurance provided by the following member of American International Group, Inc. National Union Fire Insurance Company of Pittsburgh, Pa.® A capital stock company INVESTMENT COMPANY BLANKET BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereof, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the insured, in accordance with the Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond Period, to indemnify and hold harmless the insured for: INSURING AGREEMENTS (A)FIDELITY Loss resulting from any dishonest or fraudulent act(s) including Larceny or Embezzlement committed by an Employee, committed anywhere and whether committed alone or in collusion with others, including loss of Property resulting from such acts of an Employee, which Property is held by the Insured for any purpose or in any capacity and whether so held gratuitously or not and whether or not the insured is liable therefore. Dishonest or fraudulent act(s) as used in this Insuring Agreement shall mean only dishonest or fraudulent act(s) committed by such Employee with the manifest intent: (a) to cause the Insured to sustain such loss; and (b) to obtain financial benefit for the Employee or for any other person or organization intended by the Employee to receive such benefit, other than salaries, commissions, fees, bonuses, promotions, awards, profit sharing, pensions or other employee benefits earned in the normal course of employment. (B)AUDIT EXPENSE Expense incurred by the Insured for that part of the costs of audits or examinations required by any governmental regulatory authority to be conducted either by such authority or by an independent accountant by reason of the discovery of loss sustained by the Insured through any dishonest or fraudulent act(s), including Larceny or Embezzlement of any of the Employees.The total liability of the Underwriter for such expense by reason of such acts of any Employee or in which such Employee is concerned or implicated or with respect to any one audit or examination is limited to the amount stated opposite Audit Expense in Item 3 of the Declarations; it being understood, however, that such expense shall be deemed to be a loss sustained by the Insured through any dishonest or fraudulent act(s), including Larceny or Embezzlement of one or more of the Employees and the liability under this paragraph shall be in addition to the Limit of Liability stated in Insuring Agreement (A) in Item 3 of the Declarations. (C)ON PREMISES Loss of Property (occurring with or without negligence or violence) through robbery, burglary, Larceny, theft, holdup, or other fraudulent means, misplacement, mysterious unexplainable disappearance, damage thereto or destruction thereof, abstraction or removal from the possession, custody or control of the Insured, and loss of subscription, conversion, redemption or deposit privileges through the misplacement or loss of Property, while the Property is (or is supposed or believed by the Insured to be) lodged or deposited within any offices or premises located anywhere, except in an office listed in Item 4 of the Declarations or amendment thereof or in the mail or with a carrier for hire other than an armored motor vehicle company, for the purpose of transportation. Offices and Equipment (1) Loss of or damage to, furnishings, fixtures, stationery, supplies or equipment, within any of the Insured’s offices covered under this bond caused by Larceny or theft in , or by burglary, robbery or holdup of such office, or attempt thereat, or by vandalism or malicious mischief; or (2) loss through damage to any such office by larceny or theft in, or by burglary, robbery or hold-up of such office or attempt thereat, or to the interior of any such office by vandalism or malicious mischief provided, in any event, that the Insured is the owner of such offices, furnishings, fixtures, stationery, supplies or equipment or is legally liable for such loss or damage, - always excepting, however, all loss or damage through fire. 41206 (9/84) 1 (D)IN TRANSIT Loss of Property (occurring with or without negligence or violence) through robbery, Larceny, theft, hold-up, misplacement, mysterious unexplainable disappearance, being lost or otherwise made away with, damage thereto or destruction thereof, and loss of subscription, conversion, redemption or deposit privileges through the misplacement or loss of Property, while the Property is in transit anywhere in the custody of any person or persons acting as messenger, except while in the mail or with a carrier for hire, other than an armored motor vehicle company, for the purpose of transportation, such transit to begin immediately upon receipt of such Property by the transporting person or persons, and to end immediately upon delivery thereof at destination. (E)FORGERY
